EXHIBIT 10.1

 

FORM OF

 

SUNTERRA CORPORATION

 

RESTRICTED STOCK AGREEMENT

 

1. Grant of Stock. On              (the “Grant Date”) the Compensation Committee
of the Board of Directors of Sunterra Corporation, a Maryland corporation (the
“Company”), hereby grants to «First_Name» «Last_Name» (the “Grantee”) pursuant
to the Sunterra Corporation 2005 Incentive Plan, as amended or restated from
time to time (the “Plan”) and the Plan Specifications for Performance Share
Awards dated              (the “Plan Specifications”), in consideration of
Grantee’s services to the Company, «Shares» shares of common stock of the
Company, par value $.01 per share (the “Shares”), subject to the terms and
conditions of this Agreement and the Plan. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the Plan.

 

2. Vesting Schedule. Subject to Sections 3 and 4 below, the interest of the
Grantee in the Shares shall vest in accordance with the following schedule, less
shares withheld to cover tax liability:

 

No. of Shares Vested

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

  

For the Period Ending

--------------------------------------------------------------------------------

«M_14_share»   

_____

(Grant Date)

   _____ «M_14_share»    _____      «M_14_share»    _____      «M_14_share»   
_____     

 

3. Vesting Accelerator. Subject to Section 4 below, the interest of the Grantee
in the Shares may, in the discretion of the Compensation Committee of the
Company’s Board of Directors, to the extent not yet then vested, become 100%
vested upon a “Change of Control” of the Company. For purposes of this
Agreement, Change of Control shall have the meaning defined in the employment
agreement then in effect between the Company and the Grantee, or if no such
definition exists, then as defined in the Plan.

 

4. Restrictions; Forfeiture.

 

  (a) The Shares and rights granted hereunder may not be sold, pledged or
otherwise transferred until the Shares become vested, except by will or the laws
of descent and distribution. The period of time between the date hereof and the
date Shares become vested is referred to herein as the “Restriction Period.”
Grantee may be subject to additional restrictions on Grantee’s ability to sell
or otherwise transfer Shares (vested or unvested) by reason of being a fiduciary
for the Company or by reason of federal or state securities laws and/or the
policies regarding transactions in the securities of the Company from time to
time adopted by the Company in connection therewith. Nothing contained herein
shall relieve Grantee of any restriction on sale or other transfer of Shares
provided thereby and the restrictions provided herein shall be in addition to
and not in lieu of any such other restrictions.

 

  (b) If the Grantee’s service with the Company and its subsidiaries terminates
for any reason and any Shares are not then vested, such unvested Shares shall be
automatically forfeited by the Grantee, and ownership transferred back to the
Company without any consideration therefor.

 

5. Book-Entry; Legend. The Grantee agrees that the Shares shall be evidenced in
a restricted book entry account in the name of the Grantee held in the custody
of the Company until termination of the Restriction Period. As a condition of
the grant of the Shares, the Grantee shall deliver to the Company a stock power
endorsed in blank relating to the Shares in such form as the Secretary of the
Company may require. Grantee agrees that each book entry statement evidencing
the Shares shall bear the following legend: “The transferability of this account
and the shares of stock represented thereby are subject to the restrictions,
terms and conditions (including forfeiture and restrictions against transfer)
contained in the Sunterra Corporation 2005 Incentive Plan (as it may be amended
or restated from time to time) and a Restricted Stock Agreement (as it may be
amended or restated from time to time) entered into between the registered owner
of such shares and Sunterra Corporation. Copies of the plan and agreement are on
file in the office of the Secretary of Sunterra Corporation and will be
furnished upon request without charge to the registered owner of such shares”.

 

Page 47



--------------------------------------------------------------------------------

6. Statement Evidencing Ownership. Reasonably promptly upon the termination of
the Restricted Period, the Company shall deliver to the Grantee a statement
evidencing the Shares that have vested. The issuance or delivery of any
statement representing Shares issuable pursuant to this Agreement may be
postponed by the Committee for such period as may be required to comply with any
applicable requirements under federal or state securities laws, any applicable
listing requirements of any national securities exchange or The NASDAQ Stock
Market, Inc., and any applicable requirements under any other law, rule or
regulation applicable to the issuance or delivery of such shares, and the
Company shall not be obligated to deliver any such shares to the Grantee if
either delivery thereof would constitute a violation of any provision of any law
or of any regulation of any governmental authority, any national securities
exchange or The NASDAQ Stock Market, Inc.

 

7. Shareholder Rights. During the Restriction Period, the Grantee shall have all
the rights of a shareholder with respect to the Shares except for the right to
sell, pledge or otherwise transfer the Shares. Accordingly, the Grantee shall
have the right to vote the Shares and to receive any dividends paid to or made
with respect to the Shares.

 

8. Taxes; IRC Section 83(b) Election. The Grantee shall be liable for any and
all taxes arising out of this grant or the vesting of Shares hereunder. If the
Grantee wishes to make an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and under any corresponding provisions of state tax
law, Grantee acknowledges that the timely filing of such election shall be
Grantee’s sole responsibility even if the Grantee requests the Company or its
representative to make this filing on the Grantee’s behalf. The Grantee shall
notify the Secretary of the Company in writing within three days of filing any
such election.

 

9. General.

 

  (a) The Company shall not be required (i) to transfer on its books any Shares
of the Company which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (ii) to treat as owner of such
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Shares shall have been so transferred.

 

  (b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement,
including, without limitation, to comply with any requirement of law or to
satisfy any listing, registration or qualification of the Shares on any
securities exchange or under any state or federal law.

 

  (c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon mailing to the Grantee at his address
then on file with the Company and to the Company upon delivery to Corporate
Secretary, Sunterra Corporation, 3865 West Cheyenne Avenue, North Las Vegas,
Nevada 89032.

 

  (d) Neither the Plan nor this Agreement nor any provisions under either shall
be construed so as to grant the Grantee any right to remain in the service of
the Company.

 

  (e) This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof. In the event of a conflict between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern.

 

  (f) This Agreement shall be binding upon the Grantee’s heirs and the Company’s
successors and assigns.

 

  (g) This Agreement may not be amended or otherwise modified unless evidenced
in writing and signed by the Company.

 

  (h) This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland without regards to principles of conflicts of law.

 

  (i) This agreement is subject to, and hereby incorporates by reference, the
Plan and the Plan Specifications, as same exist on the date hereof.

 

Page 48



--------------------------------------------------------------------------------

SUNTERRA CORPORATION

 

By:   

 

 

--------------------------------------------------------------------------------

   

Frederick C. Bauman

Secretary

 

GRANTEE’S ACCEPTANCE AND AGREEMENT

 

The undersigned hereby accepts the foregoing grant of Shares and agrees to the
terms and conditions of the Plan and this Agreement.

 

GRANTEE: ADDRESS: «Address_Line_1»

«Address_Line_2»

«City», «State» «ZIP_Code»

«Country»

 

--------------------------------------------------------------------------------

«First_Name» «Last_Name»

 

Page 49